UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 06-5227




In re:   LAMONT HENDERSON,

                                                           Petitioner.




                 On Petition for Writ of Mandamus.
                          (8:03-cr-00614)


Submitted: January 25, 2007                 Decided:   January 29, 2007


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Lamont Henderson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Lamont    Henderson   petitions   for   a   writ   of   mandamus,

alleging the district court has unduly delayed acting on his motion

for new trial.     He seeks an order from this court directing the

district court to act.   Our review of the docket sheet reveals that

the district court denied Henderson’s motion for new trial on

November 28, 2006. Accordingly, while we grant Henderson’s request

to proceed in forma pauperis, we deny the mandamus petition as

moot. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                         PETITION DENIED




                                 - 2 -